Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/29/2022 is acknowledged.  The traversal is on the ground(s) that considering all the inventions would not present a serious burden.  This is not found persuasive because as evidenced by the separate classifications of the inventions there would be a least a serious search burden.  Accordingly claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first inwardly protruding protrusion (claim 9); and the first and second components (claims 13 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Throughout the claims “preferably” is indefinite.  In claim 1, paragraph c. there is no antecedent basis for “the base unit”.  In claim 2, the base element “surrounds” the first and second metal elements is unclear because claim 1 defines the metal elements as a part of the base element.  Similarly in claim 5 it is unclear how the base element would have an opening for the metal element when metal element was defined as a part of the base element.  Again in claim 8 it is unclear how the dragging element would be flush with the first side of the disk when the disk is defined as a part of the dragging element.  In claim 10, it is unclear what would be the first radially outwardly protruding protrusion in relation to the “second”.  Claim 11 includes a typo in the first line and it is unclear what is being claimed with the “correctly” and “realizable”.  In claim 14, “a fastening screw” is a double inclusion.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuch (US 2006/0226312).  Masuch discloses a tolerance compensation arrangement (1) for fastening first (2) and second (3) components comprising: a base element (10, 11) includes a first metal nut element (15) with an inner thread (16), a second metal nut element (13) with an inner thread, a supporting element between the metal nuts which can be read as either made of metal (as the flange on the second nut) or U-shaped (at 12) and, a plastic element which surrounds the first and second metal elements and flange supporting element (p. [0019]); an adjustment unit in the form of a threaded metal sleeve (19) with an outer thread (18) threaded with the first nut and an inner dragging unit (20) and; a fastening screw (4) inserted through an opening in the base element, the adjustment unit and screwed into the second nut for rotating the adjustment unit via the dragging connection and a reverse thread relative to the second nut before engaging with the second nut (p.[0020]).  The first metal nut is floatingly in the base element because it can be move with the base element to compensate for any misalignment.  A first end of the base element with the first metal nut has a larger diameter than a second end with the second metal nut.  The base element shows a lateral opening (such as at the ends) which would be capable of receiving the first metal nut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuch as applied to claim 1 above, and further in view of Figge (US 8,864,432).  Masuch does not discloses the details of the dragging unit as claimed. Figge discloses a dragging unit (20) made of plastic comprising: an abutment disk (29); having a first side flush with the disk and an opposite second side; first radially outward protrusions (26) for engagement with an outward protrusion on a base element (at 10); second radially outward protrusion (28) for locking with a recess (14) in the base element and; a guiding element (22).  Before the effective filing date of claimed invention it would have been obvious for one of ordinary skill in the art to replace the dragging unit in Masuch with one as disclosed in Figge because both dragging units are for the same purpose so replacing one of the other would yield the same predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuch as applied to claim 1 above, and further in view of Burger (US 7,891,927).  Masuch does not disclose the tolerance compensation arrangement screwed into the first component.  Burger discloses a tolerance compensation arrangement (E) which is screwed into a first component (A).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the tolerance compensation arrangement of Masuch with threads so that it can be screwed into a first component as disclosed in Burger as an alternate means of attachment for greater versatility. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited are of general interest.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677